Citation Nr: 1522812	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  05-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection residuals of a gunshot wound (GSW) to the head, including as due to PTSD.

3.  Entitlement to service connection for loss of use of right arm, status post laceration, including as due to PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board denied the Veteran's claims in January 2008.  In December 2008, the Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the January 2008 Board decision and remanded the case to the Board.  In March 2011, the Board remanded the case for additional development in compliance with the Memorandum Decision.  It now returns for further appellate review.

In January 2015, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

At the outset, the Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders, including dysthymic disorder, schizophrenia, and PTSD.  However, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple psychiatric disabilities are most appropriately characterized as a single issue as listed on the title page.


FINDINGS OF FACT

1.  There is medical opinion evidence showing that the Veteran's currently diagnosed PTSD is related to in-service stressors.

2.  There is medical opinion evidence showing that residuals of a gunshot wound to the head are secondary to PTSD.

3.  Loss of use of right arm, status post laceration, was the result of the Veteran's own willful misconduct, namely alcohol abuse.

4.  The Veteran's alcohol abuse was not acquired secondary to his PTSD.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014).

2.  The criteria for service connection for residuals of gunshot wound to the head are met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  Service connection for loss of use of right arm, status post laceration, is barred as a matter of law.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The application of the law to the undisputed facts is dispositive in the issue of service connection for loss of use of right arm, status post laceration; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 161 Vet. App. 129 (2002).




I.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Veteran reported the stressor of being in fear for his life from hostile military attack in the Korean Demilitarized Zone (DMZ), based on propaganda and his training for service in that area.  This stressor is consistent with the place, type, and circumstances of his service in the DMZ.  The VA clinical psychologist who provided VA examinations in May 2007 and September 2012 confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.

Moreover, a service treatment record (STR) dated in June 1981 confirms that the Veteran was hospitalized in the same ward as another solider accused of murder, and "said he would not have come if he had known the other patient was here."  This confirms the Veteran's reported stressor of being hospitalized in the same facility as a fellow soldier who was accused of murdering other American soldiers on a firing range.  The Board finds that there is credible supporting evidence that these two claimed in-service stressors actually occurred.

The VA and private medical opinion evidence of record supports a finding that the Veteran's PTSD is at least as likely as not related to his in-service stressors.  Although the specifics of these stressors have varied somewhat in their telling, the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Indeed, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Since medical evidence reasonably supports a causative association between the Veteran's PTSD diagnosis and in-service events that are reasonably known to have occurred, service connection for PTSD is warranted.

II.  Residuals of GSW to the head

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran contends that his self-inflicted GSW to the head, sustained in October 1981, just three months after separation from service, was proximately caused by his service-connected PTSD.  The medical opinion evidence supports this contention and there is no medical opinion evidence to the contrary.  Thus, the Board finds that the record provides a basis upon which to conclude that service connection on a secondary basis is warranted for the Veteran's residuals of a GSW to the head.

III.  Loss of use of arm, status post laceration

The Veteran seeks entitlement to service connection for loss of use of his right arm due to a laceration in service.   STRs clearly show that the Veteran pushed his arm through a window in May 1981, resulting in a laceration that required surgical intervention.  He contends that, due to mental illness, he suffered a nightmare and when he woke up he pushed his right arm through the window.

STRs show that the Veteran sought emergency treatment shortly after midnight on a date in May 1981 for a right arm injury.  He was observed as heavily intoxicated, oriented, and belligerent.  He was transported by ambulance from his camp to a hospital emergency room at an Army hospital and then admitted for surgical repair of his right arm injury.  The clinical records show that at the time of admission he reported putting his arm through a window and was found under the influence of alcohol.  It was questioned whether he was also under the influence of drugs.  He was not mentally sound.  A physician noted it was incurred in the line of duty.  A blood alcohol test had not been made.  It was noted that the Veteran admitted alcohol intake, specifically two six-packs of beer.  He had odor on his breath and intoxicated behavior.  The diagnoses were laceration of the right arm and alcohol intoxication, rule out mixed drug abuse.  In the emergency room he had been given medication to counteract the effects of the alcohol.  

Nursing notes after admission indicate that he was intoxicated and said, "I'm not sure what happened."  He had been admitted to the ward in restraints but was cooperative and the restraints were removed.  Post-admission nursing history taken in May 1981 indicates that he affirmed that he drank alcoholic beverages, but the amount and frequency were not recorded.  He reported that he "smokes marijuana sometimes" and "have gotten busted twice for marijuana."  He reported having seen a psychiatric person two weeks earlier as he was not coping with the Army.  This was his first tour in the Army and he had been in Korea for six months which had been too long.  He had also talked with his commanding officer.  He had planned to go to the JAG office the day of his hospital admission to see about getting out.

Although the Veteran contends that he injured his arm when he awoke from a nightmare and that he was fully alert and aware of the seriousness of his right arm injury, medical records at the time of the incident indicate that he was heavily intoxicated and did not recall what had happened.  There is no indication in the contemporaneous records that the right arm injury was due to a nightmare.  Moreover, in his psychiatric treatment records dated in June 1981, the Veteran never mentioned the right arm injury as a symptom or result of his psychiatric complaints.  In a June 1981 STR made during inpatient psychiatric observation, the Veteran described his alcohol use as a "6 pack per day."  He drank "this, that, everything" with friends daily.
 
In a report of accidental injury completed in March 2004, he denied that alcoholic intoxicants, narcotics, or drugs were involved in the May 1981 incident.  He stated that he was asleep having a nightmare about being attacked by the enemy on the DMZ.  He got out of bed, still in a deep sleep, and trying to get away from the enemy he unknowingly passed his arm through a window.  

The Board has carefully considered the Veteran's lay statements.  He is competent, as a lay person, to report that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); ); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Here, the Veteran's reports are internally inconsistent and inconsistent with the other medical evidence of record.  The Board finds that statements made many years after the incident attributing the right arm injury to a nightmare are less probative than the contemporaneous records.  The records at the time of the right arm injury show recorded observations by several medical personnel that the Veteran was heavily intoxicated and possibly under the influence of other drugs.  Also recorded at that time were the Veteran's own report that he had consumed two six packs of beer prior to pushing his right arm through the window.  The STRs show that the Veteran used alcohol and marijuana in Korea.  Thus, the Board does not find the Veteran's report of injuring his arm due to a nightmare to be credible.

Although a doctor in the emergency room in May 1981 checked that the injury was in the line of duty, this is not tantamount to a service department line of duty determination.  In February 2004 submission, the National Personnel Records Center indicated that there was no line of duty determination made for a right arm injury.  A May 2004 VA Administrative Decision issued by the RO found the Veteran's right forearm disability from laceration was not incurred in line of duty because the involvement of alcohol was shown to be associated with the injury and this was considered willful misconduct.  Based on the foregoing, the Board concurs with this finding.

An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m).  For this purpose, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Veteran also contends that his right arm injury was caused by his alcohol abuse, which in turn was acquired as secondary to PTSD.  However, the probative evidence contradicts this assertion.

A private treatment record from New Iberia Mental Health dated October 1991 was made after an extended period of regular outpatient mental health treatment.  The Veteran gave a history of alcohol abuse beginning at age eighteen.  The Veteran was eighteen from March 1979 to March 1980.  He did not enter the service until July 1980; thus by the Veteran's own report his alcohol abuse pre-dated service.  The Veteran also reported at this appointment that he drank heavily and did drugs in the military in Korea.  As discussed above, this is consistent with his STRs, which contain multiple references to regular heavy drinking in service.  As the alcohol abuse pre-dates service, it also pre-dates his traumatic in-service stressors and therefore cannot have been acquired due to service-connected PTSD.

Thus, the limited exception to the willful misconduct doctrine does not apply and there is no entitlement under the law to the benefit sought.  Accordingly, the claim of entitlement to service connection for loss of use of right arm, status post laceration, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Service connection for PTSD is granted.

Service connection for residuals of gunshot wound to the head is granted.

Service connection for loss of use of right arm status post laceration is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


